 




Exhibit 10.41
March 2, 2006

      (WILSONS LEATHER LOGO) [c13673c1367300.gif]
      Megan Featherston
      6110 SW 38th Street
      Topeka, KS 66610

Dear Megan:
This letter has been updated to represent our conversations and our prior offer
letters to you, most recent letter dated February 24, 2006.
It is a pleasure to formally offer you the position of Chief Merchandising
Officer for Wilsons Leather reporting to Mike Searles, Chairman and Chief
Executive Officer. Key elements of our offer are as follows:

     
Base Pay:
  $300,000 annually (paid bi-weekly) with your first annual performance/merit
review in April 2007.
 
   
STI Plan:
  The targeted annual award bonus is 40% of annual base salary (or $120,000)
once we achieve our operating profit performance target. Once achieved, you will
also participate in a bonus pool award for every $1 million improvement in
operating profit from target. The pool allocation award for you is $7,000 for
each $1 million improvement in operating profit. Maximum annualized incentive
payout under the plan is 200% of salary or $600,000. See enclosure for more
specific plan details.
 
   
 
  For fiscal year 2006, we have agreed to guarantee the 12-month value of your
award in the form of cash payment of $120,000 (gross) payable in March 2007. If
you decide to voluntarily leave the employ of Wilsons Leather and resign prior
to March 2007, the award would not be payable.
 
   
LTI Plan:
  You will receive a grant of 150,000 options to be awarded shortly after your
start date. Under our plan, options vest over 3 years. The 150,000 award shall
vest cumulatively with one third of the shares vesting on each of the first,
second, and third anniversaries of the date of grant. The option is subject to
the terms and conditions of a stock option agreement to be entered into between
you and the company. Refer to the enclosed LTI Agreement for more details, if
needed. In reference to your questions regarding vesting on a change in control,
please see section 7(a)(3) of the Plan, which states:

7401 Boone Avenue North Brooklyn Park, Minnesota 55428
763.391.4000 763.391.4906 fax wilsonsleather.com

 



--------------------------------------------------------------------------------



 



Megan Featherston
March 2, 2006
Page 2
(WILSONS LEATHER LOGO) [c13673c1367302.gif]

     
LTI Plan (cont.):
  “(3) Exercisability. Each Option shall be exercisable in whole or in part on
the terms provided in the Agreement, provided that if a Change in Control shall
occur, then any Option that has not expired or been terminated shall become
exercisable in full...”
 
   
 
  As discussed, with significant and noteworthy promotions the company employs a
practice of evaluating an associate’s current option award package and
recommends with Compensation Committee approval, additional awards. In addition,
the company plans to recommend additional awards to employees late 2009/spring
2010.
 
   
 
  All awards are subject to the approval of the Compensation Committee. The move
to a five-year review of awards was instituted spring 2005 with awards being
issued June 2, 2005.
 
   
Signing Bonus:
  $100,000 (gross). You will receive this one-time signing bonus with your first
regular paycheck. If you voluntarily resign your employment or are terminated
for cause within one (1) year from your date of hire, you shall repay to Wilsons
Leather 100% of the signing bonus. If you voluntarily resign or are terminated
for cause within two (2) years from your date of hire, you shall repay to
Wilsons Leather 50% of the signing bonus. Solely for purposes of determining
whether or not you must repay all or a portion of the signing bonus, “terminated
for cause” shall mean termination due to any act of fraud, misappropriation of
company funds or assets, dishonesty or similar conduct, or indictment for or
conviction of a felony.
 
   
Severance:
  Although Wilsons Leather employees are generally employed at-will and the
company does not enter into employment guarantees with its employees, you have
requested assurances that you would have the opportunity to demonstrate your
abilities to make substantial and sustained improvements to the company’s
merchandising position. To address this concern, Wilsons Leather commits that if
your employment is involuntarily terminated by the company before the third
anniversary of your starting date for reasons other than “cause” (as defined
above), then the company will pay you (1) severance pay in an amount equal to
your final annual base salary, and (2) if such termination date is on or after
July 1 of the plan year, a payment equal to your full target bonus for such STI
Plan year in which the termination occurs. Payment to you of any severance pay
or STI

 



--------------------------------------------------------------------------------



 



Megan Featherston
March 2, 2006
Page 3
(WILSONS LEATHER LOGO) [c13673c1367302.gif]

     
Severance (cont.):
  bonus under this paragraph will further be conditioned upon you signing a
separation agreement in a form determined by the company, such agreement to
include a release of all claims against the company, its affiliates, officers,
directors, employees, agents and assigns. Any severance payable will be paid to
you after expiration of any rescission periods provided for in the separation
agreement continuing in accordance with the Company’s regular payroll schedule
for one year thereafter.
 
   
 
  In the event the company in good faith determines that the severance pay
described above results in an amount being included as compensation in your
gross income under Section 409A of the Internal Revenue Code, the company will
also make an additional cash payment to you equal to 20% of such amount, which
payment will be made to you on (or as soon as administratively practicable
after) the first day of the seventh month following separation from service as
determined under Section 409A.
 
   
 
  Any bonus payable under this paragraph will be paid to you on (or as soon as
administratively practicable after) the first day of the seventh month following
separation from service as determined under Section 409A of the Internal Revenue
Code.
 
   
Relocation:
  Benefits as outlined in the enclosed executive relocation package and includes
reimbursement for home sale and home purchase expenses, tax gross up benefits,
and other relocation benefits to ensure a successful move for you and your
family. We have agreed to extend your interim living through August 31, 2006 if
needed.
 
   
Additional
   
Remuneration:
  We have agreed to reimburse you for actual relocations costs incurred as part
of your relocation, which has been in process from Topeka, Kansas to Dallas,
Texas. I will work closely with you once you provide me appropriate
documentation on expenses incurred. Your pay back obligations to Michaels for
relocation expenses will be reimbursed to you by Wilsons Leather. In addition,
we will work with the tax and accounting experts regarding any additional tax
obligations incurred by you and provide for additional reimbursement, if added
taxes are incurred, as a result of income consideration(s) related to this
transaction. I would encourage your tax representative to participate in this
review to ensure that we close out the 2006 tax year properly for yourself and
Wilsons Leather.

 



--------------------------------------------------------------------------------



 



Megan Featherston
March 2, 2006
Page 4
(WILSONS LEATHER LOGO) [c13673c1367302.gif]

     
Spouse Job Search
Assistance:

  The Company will provide job search assistance in order to support search
efforts for your spouse, if desired. Betty will provide at the appropriate time
a professional consulting firm, and contacts at major companies for your spouse,
if needed.  
Other Major Benefits:
  Medical, dental, life, 401(k), ESPP and more. Details of these benefits are
provided in the enclosed benefits materials.

While these details are essential when considering our position, I believe the
most important aspect of this offer is my commitment to you as a member of our
executive team and your broader role as an executive officer of this company.
With your background and expertise, we are confident that you will very quickly
make a solid contribution. We need broad-gauged, fast-paced, talented employees
to lead us into the future as we establish more aggressive sales & profit plans
to strategically position our existing business concepts and as we also
establish new growth vehicles.
We look forward to a positive response and a mutually rewarding working
relationship. Feel free to contact Mike Searles at his office 763-391-4300 or on
his blackberry 763-742-0604. I am also available at 763-391-4140 or my cell
612-889-0255 if you have any questions.
Have a great weekend.
Sincerely,
/s/ Betty Goff
Betty Goff
Vice President, Human Resources
cc: Mike Searles, Chairman and Chief Executive Officer
/cc
Attachments:

  •   Leadership Team Incentive Plan     •   Long Term Incentive Plan Agreement
    •   Executive Relocation Plan     •   Benefits Overview

 